Hill, C. J.
1. An application to foreclose a landlord’s lien for supplies, against a tenant, where the amount claimed exceeds $100, can not be made to a justice of the peace; and where such application is made, and the justice of the peace has issued an execution thereon for a sum exceeding $100, the execution is absolutely void, and any lien thereon, and all further proceedings thereunder, are absolutely invalid. Civil . Code (1910), § 3366, subsections 3 and 4.
2. Where a landlord’s lien for supplies exceeding the sum of $100 is foreclosed before a justice of the peace, who issues an execution tíiereon for the sum claimed, and the execution is levied upon property in the possession of the tenant and a claim is interposed, the claimant, on the trial of the claim case, can challenge the legality of the foreclosure proceedings and the validity of the execution issued thereunder.

Judgment reversed.